Allowed Claims: 1-2, 4-6. 
Reasons for Allowance/Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent claim 1, none of the prior art either alone or in combination disclose or teach of the claimed lens blocker specifically including, as the distinguishing features in combination with the other limitations, the blocker arm coupled to the drive cam to be moveable up and down along the drive cam and to be rotatable about the drive cam and having a blocker arm guide at one end, the blocker arm guide inserted into the blocker arm guide groove as claimed to move along the blocker arm guide groove to cause the blocker arm to move up and down along the drive cam and rotate along the drive cam, the leap block mount as claimed coupled to the other end of the blocker arm, a blocker arm base configured to move the blocker arm up and down along the drive cam, a lens mount as claimed, further comprising a leap block mount guide groove formed in the drive cam, the leap block mount comprising a block rotation portion as claimed so as to be rotatable from an upward facing position to a downward facing position and vice versa, a block rotation shaft, one end of which is fixedly coupled to the block rotation portion and which extends through the blocker arm, a leap block guide coupled to and spaced by a predetermined distance from the center of the other end of the block rotation shaft, configured to be inserted into the leap block mount guide groove of the drive cam so as to move along the leap block mount guide groove. 
Examiner’s Comments
	The drawings submitted July 26, 2022 have been approved by the examiner. The drawing objections set forth in the prior office action have been overcome by the drawing and specification changes of July 26, 2022. 
	The 112 rejection of claim 6 as set forth in the prior office action has been withdrawn based upon applicant’s arguments. Specifically, claim 1 does provide antecedent basis for the term “blocker arm base” of claim 6. The other 112 rejections set forth in the prior office action have been overcome by applicant’s recent amendments. Claim 1 is now allowable claim 3 in independent form. There being no applicable prior art and no outstanding issues, the application is now in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        August 10, 2022